Citation Nr: 1755386	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure or service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1954 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing with the undersigned Veterans Law Judge in March 2013 and a transcript of the hearing is associated with his claims folder.

This appeal was most recently before the Board in April 2017.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim in April 2017 to obtain a VA addendum opinion as to whether his currently diagnosed hypertension was etiologically related to his active service or his service-connected disabilities.  Specifically, the April 2017 Board remand found the October 2016 VA opinion to be inadequate because the October 2016 examiner did not provide an adequate rationale for her conclusions.     

In response to the April 2017 Board remand the October 2016 VA examiner provided a May 2017 addendum opinion.  The examiner concluded the Veteran's hypertension was less likely than not etiologically related to his active service to include his herbicide agent exposure.  The examiner referenced a publication from the Institute of Medicine of the National Academies entitled Veterans and Agent Orange: Update 2012 but indicated this publication lacked statistical evidence to show causation between herbicide exposure and hypertension.  The examiner found the publication "may even show it to be within the realm of possibility but lacks the strength of association to support a greater than 50% likelihood that herbicide exposure is the proximate cause of [hypertension]."  The examiner stated the Veteran's hypertension was not caused by his service-connected conditions because his hypertension diagnosis predated the diagnoses of his service-connected conditions and there was no evidence of those conditions prior to the Veteran's diagnosis of hypertension.  Therefore, the examiner concluded "hypertension is not proximately due to these [service-connected] conditions, period."  The examiner noted the Veteran's April 2014 private treatment record noting the Veteran had hypertensive retinopathy but stated the Veteran's age should be considered a major risk factor for hypertension.  The examiner also concluded that the Veteran's hypertension was not aggravated by his service-connected disabilities because his hypertension was well controlled.  

The Board finds the May 2017 addendum opinion to be inadequate.  The examiner found that the National Academies publication did not show causation between herbicide exposure and hypertension but also indicated it was "within the realm of possibility" that herbicide exposure could cause hypertension.  The examiner noted that the publication did not support a finding that there was a likelihood of greater than 50 percent that herbicide exposure causes hypertension.  The Board notes the examiner need not be 100 percent certain that herbicide exposure caused hypertension, the appropriate standard is at least as likely as not which equates to a probability of 50 percent or greater.  However, the examiner's opinion indicated the probability that the Veteran's herbicide exposure caused hypertension was not greater than 50 percent but did not state whether the probability was 50 percent.   

In addition the examiner did not provide an adequate rationale for her conclusion that the Veteran's hypertension was not caused by his service-connected conditions.  The examiner provided the same rationale as in her October 2016 VA opinion, stating because the Veteran's hypertension diagnosis predated the diagnoses of his service-connected conditions and there was no evidence of those conditions prior to his diagnosis of hypertension that there was no causation.  However, the examiner did not adequately address the specific medical evidence showing possible causation as requested by the April 2017 Board remand.  The examiner also again provided an inadequate rationale for her conclusion that the Veteran's hypertension was not aggravated by his service-connected conditions by stating his hypertension was well controlled.  The examiner did not address the treatment records showing possible aggravation as requested by the April 2017 Board remand.  As such, an adequate addendum opinion must be obtained on remand.  

Moreover, it appears the Veteran continues to receive treatment at a VA medical center.  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  The AOJ must contact a VA opinion provider other than the one that examined the Veteran in October 2016 in connection with his claim for service connection for hypertension and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the examination and review of the record, the opinion provider should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is etiologically related to his active service to include herbicide agent exposure?

In providing this opinion, the opinion provider should indicate consideration of the National Academy of Sciences report that concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2012, 814 (2013) (notwithstanding that VA has not yet added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available). 

Further, the opinion provider must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  The opinion provider may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected disabilities of peripheral vascular disease of the bilateral lower extremities, peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus type II, obstructive sleep apnea, coronary artery disease with sick sinus syndrome and a pacemaker implant, bilateral cataracts, residuals of prostate cancer or erectile dysfunction?

The opinion provider should consider and discuss as necessary the following:

(i)  A May 2013 private treatment record noting the Veteran had hypertension which increased his risk for sleep apnea and that  his hypertension was associated with his diabetes; and 

(ii)  An April 2014 private treatment record noting the Veteran had hypertensive retinopathy and that the edema in the branch retinal vein was likely caused by high blood pressure.   

(c)  Is it at least as likely as not that the Veteran's service-connected disabilities of peripheral vascular disease of the bilateral lower extremities, peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus type II, obstructive sleep apnea, coronary artery disease with sick sinus syndrome and a pacemaker implant, bilateral cataracts, residuals of prostate cancer or erectile dysfunction aggravated the Veterans hypertension?

The opinion provider should consider and discuss as necessary the following:

(i)  A May 2013 private treatment record noting the Veteran had hypertension which increased his risk for sleep apnea and that  his hypertension was associated with his diabetes; and 

(ii)  An April 2014 private treatment record noting the Veteran had hypertensive retinopathy and that the edema in the branch retinal vein was likely caused by high blood pressure.   

The opinion provider is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the opinion provider should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After completing the above actions and any other development as may be indicated, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




